Citation Nr: 1759449	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-24 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left eye nonarteritis ischemic optic neuropathy (NAION). 

2.  Entitlement to service connection for senile cataracts (cataracts).  

3.  Entitlement to service connection for hypercholesterolemia.  

4.  Entitlement to an effective date earlier than March 30, 2011, for the grant of service connection for moderate nonproliferative diabetic retinopathy (retinopathy).  

5.  Whether new and material evidence has been received to reopen a claim for service connection for lumbar spondylosis.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability.  

7.  Entitlement to service connection for hypertension, claimed as arterial hypertension and hypertensive vascular disease.   

8.  Entitlement to service connection for refractive error and mild dry eyes, claimed as fluctuating visual acuity.

9.  Entitlement to service connection for peripheral vascular disease.

10.  Entitlement to service connection for coronary artery disease, claimed as stroke.  

11.  Entitlement to service connection for gastroparesis, claimed as gastric problems.  

12.  Entitlement to service connection for diabetic nephropathy.  

13.  Entitlement to service connection for diabetic cystopathy.  

14.  Entitlement to service connection for osteoporosis.  

15.  Entitlement to service connection for nephrolithiasis.  

16.  Entitlement to service connection for bilateral median nerve decompensation.  

17.  Entitlement to an initial disability rating in excess of 20 percent for right upper extremity peripheral neuropathy.  

18.  Entitlement to an initial disability rating in excess of 20 percent for left upper extremity peripheral neuropathy.

19.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.

20.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.

21.  Entitlement to an increased disability rating in excess of 20 percent for type II diabetes mellitus (diabetes).

22.  Entitlement to an initial compensable disability rating for moderate nonproliferative diabetic retinopathy.  

23.  Entitlement to an initial compensable disability rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Esquire


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, August 2010, September 2011, May 2015, and December 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The claim for service connection for an acquired psychiatric disability and lumbar spondylosis disability were initially denied in an unappealed July 2006 rating decision.  The Board finds that the benefits claimed and denied in in each of these prior rating decisions and the current claim are the same as the Veteran has identified the same symptoms and etiology regarding the acquired psychiatric disability and the same lumbar spine disability in both claims.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the claim adjudicated in 2006.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

The Board finds that clarification is required regarding the issue involving hypertension.  First, the issue has been adjudicated and then certified to the Board as both arterial hypertension and hypertensive vascular disease.  The Board has combined these issues into one, as listed above.  In addition, the September 2011 rating decision stated that issue of service connection for arterial hypertension was originally denied in a September 2009 rating decision and that new and material evidence was now required to reopen the issue.  However, the record clearly demonstrates that the Veteran submitted a notice of disagreement with the 2009 rating decision in October 2009.  Furthermore, the Veteran has timely appealed the issue throughout the claim, and, as such, the Board finds that the issue is now on appeal as an original claim for service connection and that new and material evidence is not required.  The issue has been characterized accordingly above.  

Herein, the Board is rendering a decision regarding service connection for NAION, service connection for cataracts, and service connection for hypercholesterolemia.  The remaining issues on appeal, as listed above, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Currently diagnosed left eye NAION is proximately related to service-connected diabetes.   
2.  Currently diagnosed bilateral cataracts are proximately related to service-connected diabetes.  

3.  The Veteran's hypercholesterolemia is a laboratory finding and is not considered to be a disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left eye NAION are met.  38 U.S.C. §§ 1110, 1111 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection for senile cataracts are met.  38 U.S.C. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.310.

3.  The criteria for service connection for hypercholesterolemia are not met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

NAION and Cataracts

The Veteran contends that he incurred NAION and cataracts as a result of service-connected diabetes.  Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for each disability.  

A May 2011 VA treatment record noted the diagnosis of left eye NAION and the risk of developing the disability in the right eye.  The Veteran was advised to follow strict control of glucose levels to decrease risk factors.  

A September 2011 VA examiner stated that diabetes is an associated risk factor for the development of cataracts and NAION, although causation has never been proven.  Moreover, medications used for erectile dysfunction, such as the Veteran was taking at the time, have been implicated in the clinical picture that looks like NAION.  Again, however, the examiner stated that there is no proven causation.  As such, the examiner concluded that the Veteran's left eye NAION and cataracts were not caused by or the result of service-connected diabetes.  

In a September 2012 private opinion, Dr. A.A. stated that based on the above evidence, service connection is warranted for NAION and cataracts.  The physician stated that as diabetes has been described as a risk factor for each disability, and as the Veteran was advised to control his diabetes as a way to mitigate that risk, it is only logical that diabetes is proximately related to each eye disability.  

The Board concurs with the 2012 private opinion.  The Veteran's treatment providers have clearly acknowledged the impact diabetes plays in the development and severity of NAION and cataracts and the VA examiner recognized the literature indicating that diabetes is in fact a risk factor for the development of both disabilities.  Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for left eye NAION and bilateral cataracts. 

As the Board is granting the issues addressed herein, discussion regarding any further duty to notify or assist is not required.  

Hypercholesterolemia

The Veteran claims that he incurred hypercholesterolemia as a result of service-connected diabetes.  

Hypercholesterolemia and hyperlipidemia are the medical terms for high cholesterol.  Hypercholesterolemia is "excessive cholesterol in the blood."  See Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, and so on."  Id. at 891.  Elevated cholesterol is a laboratory finding and not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).

To the extent that hypercholesterolemia may be indicative of a cardiovascular disability, the Board notes that service connection for a cardiovascular disability such as coronary artery disease and/or stroke is already on appeal.  Based on the foregoing, the Board finds that service connection for hypercholesterolemia is denied.  

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in July and November 2009, and May 2010, prior to the initial adjudication of the issues on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As the Board is granting service connection for NAION and cataracts, the issues on appeal are substantiated, and there are no further VCAA duties with regard to those issues.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Regarding the claim for hypercholesterolemia, as the claimed disability is not a disability for VA compensation purposes, the Board finds that no additional duty to assist, including providing a VA examination, is warranted.  38 C.F.R. § 3.159(c)(4).  

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for left eye NAION is granted.  

Service connection for senile cataracts is granted.  

Service connection for hypercholesterolemia is denied.  


REMAND

In a February 2015 statement, the Veteran's representative stated that the Veteran continued treatment at VA facilities.  However, the last VA treatment of record is dated in July 2012.  As such, it is clear that a significant amount of VA treatment records are outstanding.  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.)  

The Board notes that it appears that the Veteran has received private treatment particularly for his eyes and for his acquired psychiatric disabilities.  The Board finds that the Veteran should be advised to identify and submit all outstanding records of treatment, including private treatment records for his eyes, acquired psychiatric disability, and all other claimed disabilities.  

Regarding the claim for an earlier effective date earlier than March 30, 2011, for the grant of service connection for diabetic retinopathy, the Board finds that the Veteran did file a claim for retinopathy in October 2009.  At that time, he requested service connection for each of the disabilities referenced in a private statement from Dr. N.O. submitted at that time, and retinopathy was clearly referenced in that letter.  The question is whether the disability was present prior to the September 2011 VA examination and as the claim is being remanded to obtain outstanding treatment records, the issue regarding the effective date for retinopathy must be adjudicated after all outstanding treatment records have been obtained.  

The Board finds that a VA examination is currently warranted for multiple disabilities.  Regarding hypertension, the Board notes that a September 2012 opinion from Dr. A.A. states that the Veteran's hypertension is proximately related to diabetes.  However, this opinion is based on the premise that diabetes, and especially uncontrolled diabetes, can cause atherosclerosis, which in turn can cause or aggravate hypertension.  However, the evidence of record currently does not demonstrate the presence of uncontrolled diabetes or atherosclerosis.  As such, the Board finds that a new VA examination and opinion must be obtained in order to evaluate the 2012 private opinion and the newly obtained medical evidence (unless, of course, service connection can be granted based on any newly obtained evidence alone).

The Board finds that a VA diabetes examination must also be provided in order to assess the current severity of the diabetes disability and determine whether diabetes is proximately related to any other disability present since the July 2009 claim was filed.  The Board finds that the VA examiner should specifically note the diagnosis and treatment by a VA physician for nephrolithiasis prior to the claim and the December 2009 VA examination stating that he did not have nephrolithiasis, as well as the medical literature the Veteran has submitted regarding various diseases proximately related to diabetes.  

If any of the obtained treatment records indicate the presence of peripheral vascular disease, coronary artery disease or any cardiac disability, gastroparesis or gastric problems, medial nerve decompensation, or diabetic cystopathy, a VA examination should be provided to assess the etiology of that disability.  Similarly, if the evidence suggests a worsening of the bilateral upper and/or lower extremity peripheral neuropathy disabilities, diabetic retinopathy, or erectile dysfunction, a new VA examination should be provided to assess the current severity of that disability(s).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment for all claimed disabilities, including all treatment regarding his eyes prior to September 2011 and including all Vet Center records.  

Obtain all identified and authorized private treatment records.  

2.  Obtain all outstanding records of VA treatment, including, but not limited to, those created beginning July 2016.

3.  Provide the Veteran with a VA diabetes examination to determine the nature and severity of the disability and to determine whether any other disability present since the claim was instituted in September 2009 is proximately related to service.  

The claims file must be provided to and reviewed by the examiner.  All indicated testing should be completed. 

The examiner is requested to list all current disabilities caused or aggravated by diabetes, and should specifically state whether the Veteran has nephropathy, nephrolithiasis, cystopathy, and bilateral median nerve decompensation (other than the already service-connected peripheral neuropathy).  If nephrolithiasis is not found to be or have been present during the appellate period, the examiner should specifically comment on the VA treatment records noting the diagnosis and treatment of the disability prior to the claim.  

Regarding diabetes, the examiner should specifically comment on the current nature and severity of the Veteran's diabetes and describe in detail all manifestations of the disability.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether any disability present since September 2009 is/was either (a) proximately caused by or (b) proximately aggravated by his service-connected diabetes.  If the examiner states a disability is aggravated by service-connected diabetes, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by diabetes beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Provide the Veteran with a VA hypertension examination to determine whether any current disability is proximately related to a service-connected disability, to include diabetes.  

The claims file must be provided to and reviewed by the examiner.  All indicated testing should be completed. 

The examiner is requested to list all types of hypertension disabilities present since the claim was established in September 2009.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether any hypertension disability present since September 2009, including arterial hypertension, is/was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability, to include diabetes.  If the examiner states a hypertension disability is aggravated by a service-connected disability, including diabetes, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by service-connected disability beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  Evaluate the newly obtained evidence of record and provide all VA examinations made necessary by this new evidence.  If the new evidence demonstrates the suggestion or presence of peripheral vascular disease, coronary artery disease or any cardiac disability, or gastroparesis or if the evidence suggests a worsening of the bilateral upper and/or lower extremity peripheral neuropathy disabilities, diabetic retinopathy, or erectile dysfunction, a VA examination should be provided to assess the nature, etiology, and/or severity of each disability, as appropriate.  

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


